DEMURRER to a bill in equity to compel specific performance of a parol agreement to convey land by the defendant Prescott, while solvent, and to restrain the other defendants, creditors of Prescott, from levying upon the land. It was held that the bill might be maintained in favor of the plaintiff Mary A. Brown, upon proof of the allegations of an agreement with her to convey the land, if she and her husband, John W., would move upon the land and carry it on; and that they moved upon the premises and have resided there since November, 1869, and have made extensive repairs and improvements upon the same, relying upon Prescott's promise to convey; and the other defendants have knowledge that the plaintiffs relied upon that promise.
SMITH, J., did not sit: the others concurred.